DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest an apparatus, comprising in combination:
a substrate comprising a first region and a second region;
a metallization layer located above the first region of the substrate and the second region of the substrate;
an insulating layer located above the first region of the substrate and the second region of the substrate;
a memory cell material comprising a plurality of memory cells and located above at least the first region of the substrate, the memory cell material coupled with the metallization layer by a plurality of conductive vias extending through the insulating layer;
a bond pad formed within the insulating layer and located above the second region of the substrate, the bond pad coupled with the metallization layer; and
a memory controller configured to access the plurality of memory cells.

in combination:
a memory cell located above a first region of a substrate, the substrate comprising the first region and a second region; and
a copper bond pad located above the second region of the substrate, wherein:
the memory cell and the copper bond pad are both coupled with a metallization layer located above the first region of the substrate and the second region of the substrate; and
the metallization layer is coupled with integrated circuitry, at least a portion of the integrated circuitry formed in the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 17, 2021